Knowlton, C. J.
This is a bill in equity brought to remove a cloud from a title. No objection has been made to its form or its averments, and the only question argued before us is whether the St. 1904, c. 448, § 1, transferring the jurisdiction of the Superior Court over real actions to the Land Court, includes such bills in equity.
Dealing with this question only, we are of opinion that the jurisdiction was not transferred, and that the decree for the plaintiff should be affirmed. This section includes proceedings of only four classes: first, writs of entry under the R. L. c. 179; second, petitions to require actions to try title to real estate *289under R. L. c. 182, §§ 1 to 5; third, petitions to determine the validity of incumbrances under the R. L. c. 182, §§11 to 14, and fourth, petitions to discharge mortgages under the R. L. c. 182, § 15. The proceedings over which jurisdiction is transferred are those which are commenced under these statutes and no others. Suits in equity to quiet or establish the title to land, or to remove a cloud from the title, are not included in. these chapters and sections, but are mentioned in R. L. c. 182, §§ 6 to 10. They therefore remain within the general equity jurisdiction of the Superior Court and the Supreme Judicial Court.

Decree affirmed.